Citation Nr: 0707778	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-14 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for hepatitis C, to 
include as a result of Agent Orange exposure.

2. Entitlement to service connection for tonsil cancer, 
claimed as neck and throat cancer, as secondary to Agent 
Orange exposure; or, in the alternative, under the provisions 
of 38 U.S.C.A. § 1151 as a result of VA hepatitis C 
(rebetron) treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1960 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had a videoconference hearing before the 
Board in December 2006 and the transcript is of record.

The Board notes that the veteran originally claimed 
entitlement to service connection for tonsil cancer (neck and 
throat cancer) under the allegation that his condition was 
caused by medical treatment received for his hepatitis C.  He 
thereafter adopted an alternative theory of entitlement, 
namely as secondary to Agent Orange exposure.  Accordingly, 
the issue has been rephrased above. 

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for tonsil cancer as a 
result of VA hepatitis C (rebetron) treatment is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's hepatitis C is unrelated to his active duty 
service.

2.  The veteran's tonsil cancer is unrelated to his active 
duty service. 
CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Tonsil cancer was not incurred in or aggravated by the 
veteran's active duty service and may not be presumed to be 
of service onset. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran claims his hepatitis C and tonsil cancer are the 
result of Agent Orange exposure.  Alternatively, he 
identified other possible in-service exposures to the 
hepatitis C virus, to include carrying body bags with dried 
blood on them, in-service dental work and falling into a 
ditch filled with human waste. 

The Board notes that the veteran also alleges that his tonsil 
cancer is alternatively due to his hepatitis C medical 
treatment.  This theory of the case is not currently ripe for 
appellate review as explained in the Remand portion of this 
opinion.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active military service or, 
if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When 
a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served continuously 90 days or more, and 
cancer becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide 
agents listed in 
38 C.F.R. § 3.309(e) will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  A veteran is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002). 

Here, the veteran was aboard a naval ship confirmed to be in 
the official waters of Vietnam, but there is contention on 
whether he actually set foot on Vietnam soil.  The 
distinction is irrelevant here because the veteran's 
conditions, diagnosed as hepatitis C and tonsil cancer, are 
not included on the list of diseases associated with Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  The Board notes 
that cancers of the respiratory system, such as lung, 
bronchus, larynx or trachea, are listed as associated with 
Agent Orange exposure.  The veteran's medical records, as 
will be explained more thoroughly below, clearly indicate the 
veteran's diagnosis as cancer of the tonsils.  Tonsil cancer 
is a head and neck cancer and not a respiratory cancer.  
Accordingly, the presumption is inapplicable here.

Accordingly, the crucial inquiry is whether the veteran's 
skin condition and tonsil cancer can be directly linked to 
any remote incident of service, to include on a presumptive 
basis for a chronic disease (cancer).  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir.1994) (the regulation does 
not preclude a veteran from establishing direct service 
connection with proof of actual direct causation).  The Board 
concludes that the disabilities at issue cannot be so linked 
to service.  

Service connection is established where there is medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Here, the veteran's post-service treatment is well 
documented, but there is no evidence that the veteran was 
ever treated or diagnosed for hepatitis C or any tonsil 
condition in service nor is there any persuasive evidence 
that he was exposed to any risk factors associated with 
hepatitis C during service.  Tonsil cancer is not shown until 
2003, nearly 40 years after his service separation.  Thus, a 
basis is not presented to grant service connection for tonsil 
cancer on a presumptive basis for chronic diseases.

The veteran alleges that while in service he carried body 
bags covered in dried blood.  He also relays an experience 
falling in a ditch filled with human waste.  The veteran 
admits to some in-service dental treatment, but denies that 
he ever suffered an infection or any other problems.  In 
regard to his claim for tonsil cancer, the veteran testified 
that many men who served in the military at the same time as 
him now have tonsil or throat cancer.

According to the veteran's service records, the veteran 
served two years in foreign service, mostly in Southeast Asia 
and at least one day in the official waters of Vietnam in May 
1962.  The records do not contain any evidence that the 
veteran was exposed to any major risk factor while in 
service, to include blood transfusions, surgeries, tattoos or 
piercings while in service, and the veteran denies the same.  
See Veterans Benefits Administration Letter 211B (98-110) 
November 30, 1998 (risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine use, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.).  The veteran also confirms 
that he never worked in a hospital or other medical treatment 
facility.  His service medical records do confirm some dental 
treatment during his military service, but are devoid of any 
treatment or diagnosis for hepatitis C. 

The Board notes that hepatitis C was not actually diagnosable 
as such until well after the veteran's period of service, in 
1989 when an antibody test became available.  See Veterans 
Benefits Administration Letters 98-35 (April 8, 1998) and 98-
110 (November 30, 1998).  Even so, the veteran's service 
medical records are devoid of any exposure to risk factors, 
nor do they contain any treatment for symptoms associated 
with what is now known as hepatitis C. 

After service, the veteran claims he was first diagnosed with 
hepatitis C in 2000, nearly four decades after service.  The 
veteran's medical records confirm a diagnosis and treatment 
for hepatitis C, but with no opinion of possible causation.  
Similarly, the veteran was first diagnosed with tonsil cancer 
many decades after service.  The medical records show 
continuing treatment but, again, with no opinion of possible 
causation.  Regrettably, no medical provider has ever linked 
either of the veteran's current conditions to any incident of 
service.       

The Board has considered the statements of the veteran.  
While he is competent to give evidence about what he 
experienced, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence). 

Even accepting that the veteran received in-service dental 
treatment, that he carried bloody body bags, that he fell in 
a ditch of human waste and that other servicemen from the 
same time period currently have his conditions, there is no 
medical evidence attributing any of these factors to his 
present conditions.  

In short, the service medical records are devoid of any 
hepatitis C risk factors or diagnosis, treatment or 
complaints of any tonsil condition and post-service medical 
records fail to link the veteran's current conditions with 
any incident of service.  The only hint of a nexus between 
service and the veteran's current conditions is from the 
veteran, which is not deemed competent for medical causation 
purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed 
Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in December 2003.  That letter advised 
the veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and has, in fact, provided additional arguments at 
every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was done in this 
case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that section 3.159(c)(4)(i) is not in conflict with 
section 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for hepatitis C, to include 
as a result of Agent Orange exposure, is denied. 

Entitlement to service connection for tonsil cancer, claimed 
as neck and throat cancer, to include as a result of Agent 
Orange exposure, is denied. 


REMAND

The veteran initially filed his claim for entitlement to 
service connection for neck and throat (tonsil) cancer under 
the allegation that his condition was caused by VA treatment 
of his hepatitis C, namely rebetron treatment.  The 
subsequent March 2004 rating decision did not address that 
aspect of the veteran's claim, but rather denied his service 
connection claim based on the lack of medical evidence 
indicating in-service incurrence, to include exposure to 
Agent Orange.  Although the veteran continued his appeal 
arguing Agent Orange exposure, he still clearly alleged that, 
in the alternative, his cancer was caused by VA treatment of 
his hepatitis C.  The RO finally addressed this contention 
for the first time in the March 2005 Statement of the Case 
(SOC).

The veteran then submitted a May 2005 VA Form 9 perfecting 
his appeal for service connection for hepatitis C and neck 
and throat cancer based on exposure to Agent Orange, but also 
provided his notice of disagreement (NOD) on the March 2005 
denial for entitlement to service connection under the 
provisions of 38 U.S.C.A. § 1151 for neck and throat cancer 
as a result of VA hepatitis C (rebetron) treatment.  The 
veteran subsequently reasserted argument for his § 1151 claim 
during his December 2006 videoconference hearing before the 
Board. 

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92.  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the claim is remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection under the provisions of 38 
U.S.C.A. § 1151 for tonsil cancer, 
claimed as neck and throat cancer, as a 
result of VA hepatitis C (rebetron) 
treatment.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of the issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


